Citation Nr: 0209218	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  97-17 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a fracture of the femoral medial condyle (distal 
femur or knee) with scars and Muscle Group XV involvement, 
currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, inter alia, denied 
entitlement to service connection for left ear hearing loss 
and a rating in excess of 30 percent for service-connected 
residuals of a fracture of the femoral medial condyle with 
scars, Muscle Group XV involvement and traumatic arthritis.  

In June 1998, the Board remanded the case to the RO with 
instructions including to attempt to obtain all records 
concerning treatment of the veteran's left ear hearing loss 
from the Jefferson Barracks VA Medical Center (MC) and the 
John Cochran VAMC beginning in 1968.  Subsequent VA reports 
show the RO requested and obtained records from the John 
Cochran VAMC but do not indicate records from the Jefferson 
Barracks VAMC have been requested.  The Board notes that a 
remand confers, as a matter of law, the right to compliance 
with the remand orders.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Therefore, this matter is addressed in the 
remand section of this decision.

The June 1998 Board remand also instructed the RO to 
readjudicate the veteran's increased rating claim considering 
applicable laws concerning entitlement to separate ratings.

In an April 2002 rating decision the RO, inter alia, denied 
entitlement to a rating in excess of 30 percent for service-
connected residuals of left femoral fracture with scars and 
Muscle Group XV loss and granted entitlement to a separate 10 
percent disability rating for traumatic arthritis of the left 
knee.  The veteran was notified of this decision by 
correspondence dated April 19, 2002.

The Board notes that correspondence from the veteran's 
accredited representative dated in May and June 2002 may be 
construed as a notice of disagreement from the April 2002 
decision as to the compensation level assigned for traumatic 
arthritis of the left knee.  As the record presently before 
the Board does not reflect that a statement of the case has 
been issued, this matter is addressed in the remand section 
of this decision.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

In addition, the appellate record includes correspondence 
from the veteran dated in May 2002 raising claims for 
entitlement to an earlier effective date for the award of a 
separate disability rating for traumatic arthritis of the 
left knee and entitlement to special monthly compensation 
based upon need for aid and attendance.  These matters are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of this case has been completed.

2.  Persuasive evidence demonstrates that the residuals of 
the veteran's service connected injury of the left leg is 
manifested by a healed fracture of the femoral medial 
condyle, scars and Muscle Group XV loss, which is indicative 
of a severe muscle injury.

3.  Persuasive medical evidence does not demonstrate the 
veteran's service-connected residuals of a fracture of the 
femoral medial condyle in the left knee region with scars and 
Muscle Group XV loss is presently manifested by superficial 
painful or tender scarring, scarring which limits function, 
or any current subluxation or instability of the knee.

4.  The veteran's service-connected residuals of a fracture 
of the left femoral medial condyle with scars and Muscle 
Group XV loss do not produce a disability picture which 
renders impractical the application of the regular schedular 
rating standards, have not necessitated frequent periods of 
hospitalization, and do not cause marked interference with 
employability.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
service-connected residuals of a fracture of the left femoral 
medial condyle with scars and Muscle Group XV loss have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.16, 4.73, 
Diagnostic Code 5315 (2001); 66 Fed. Reg. 45,620-45,632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the April 1997 statement of the case, the August 1997 and 
April 2002 supplemental statements of the case, and 
correspondence from the RO dated in March 2000 adequately 
notified the veteran of the evidence necessary to 
substantiate the matter on appeal and of the action to be 
taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that the veteran's 
service medical records were received and that all identified 
and authorized medical records pertinent to the increased 
rating claim on appeal have been obtained.  

Although the veteran reported he had been denied Department 
of Health and Human Services, Social Security Administration 
(SSA) disability benefits, there is no indication the records 
associated with that claim include additional information 
pertinent to the matter on appeal.  The Board finds the 
available evidence of record adequately describes the 
veteran's residuals of a fracture of the left femoral medial 
condyle with scars and Muscle Group XV loss and that an 
attempt to obtain SSA records would be futile as they are 
unlikely to provide more than cumulative evidence as to the 
service connected disorder.

The Board also notes that the veteran, in essence, has 
claimed that his service-connected residuals of a fracture of 
the left femoral medial condyle with scars and Muscle Group 
XV loss has had a marked interference with his employment.  
Although he submitted a list of his past employers in May 
1999, he did not respond to a March 2000 RO request for 
information addressing how his service-connected disability 
had interfered with that employment.  The Court has held that 
the duty to assist is not always a one-way street and that if 
a veteran wishes help he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991); aff'd 1 Vet. App. 406 
(1991).  

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
veteran underwent VA compensation examinations to assess the 
severity of his service-connected disability in July 1997, 
May 1999, and March 2001.  The Board finds that evidence 
sufficient for an adequate determination of the increased 
rating claim on appeal has been obtained.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.
Background.  Service medical records show the veteran 
sustained a laceration of the left leg and a comminuted 
fracture of the left medial femoral condyle in a motorcycle 
accident in February 1967.  Hospital records dated in March 
1967 noted an 8 to 9 inch long open granulating skin wound 
over the medial anterior aspect of the knee joint with the 
patellar tendon open in the wound.  There was no evidence of 
infection.  Circulation, sensory, and motor functions were 
intact.  Ankle jerk was present.  There was also a healing 3 
to 4 inch long laceration to the left thigh at the gluteal 
crease fold.  It was noted, however, that during 
hospitalization the veteran had undergone debridement and 
cleaning of his knee wound after cultures revealed moderate 
Staphylococcus coagulase positive growth.  The final 
diagnoses included open comminuted fracture of the left 
medial condyle with post operative open reduction and 
internal fixation, infected, treated, and improved, septic 
arthritis of the left knee joint, secondary to Staphylococcus 
coagulase positive, and granulating left knee wound.

An August 1967 medical board report noted that after a 
regimen of medication therapy the veteran's wound had healed 
uneventfully.  A general examination was within normal 
limits.  It was noted the veteran had a long leg cast on the 
left lower extremity but that circulation and sensation of 
the toes were within normal limits.  The veteran was able to 
lift 15 pounds through range of left knee motion from 0 to 75 
degrees.  There was 1/2 inch quadriceps atrophy but no evidence 
of medial or lateral instability.  The final diagnoses 
included healed left medial femoral condyle fracture, septic 
arthritis of the left knee joint, and partial left knee 
fibrous ankylosis.

A February 1968 medical board report noted the veteran had 
been assigned limited duty since August 1967 and that he 
complained his knee would not bend beyond 90 degrees, which 
made bending down and stooping difficult.  He denied any 
appreciable pain in the knee unless the joint was forced to 
the extremes of flexion and stated cold, damp weather 
produced stiffness and achiness.  He stated he was unable to 
run efficiently but that he could trot.  The examiner noted a 
15 centimeter (cm) anteromedial incision scar to the left 
lower extremity, which was somewhat hypertrophied without 
appreciable tenderness.  

There was mild chondromalacia patella but no effusion to the 
knee joint.  Active and passive range of motion was from 0 to 
90 degrees.  There was a mild amount of crepitation but no 
ligamentous laxity or significant joint line tenderness.  
There was a 1.5 cm discrepancy in the diameters of the 
veteran's thighs.  The final diagnoses included healed left 
medial femoral condyle fracture and partial left knee fibrous 
ankylosis.  The service medical board recommended the veteran 
be returned to duty with an L-2 profile for the remainder of 
his tour of duty.  

The veteran's March 1968 separation examination report noted 
healed left medial femoral condyle fracture, partial left 
knee fibrous ankylosis, and asymptomatic medial left knee 
scar.

VA examination in May 1969 included a diagnosis of history of 
a left medial femoral condyle fracture.  It was noted the 
veteran complained of occasional aching on prolonged standing 
or walking.  The examiner noted a deep scar along the crease 
of the left knee joint with complete range of motion.  There 
was no evidence of tenderness or masses.

VA examination in June 1971 noted the veteran's gait was 
normal, that he could walk on heels and toes, and that he 
could squat approximately 50 percent of normal.  The left 
thigh, knee, and calf were approximately 1/4 inch smaller than 
the right and there was some decreased quadriceps strength on 
the left.  There was a 6 inch by one inch scar across the 
left knee, the medial portion of which was depressed and 
fixed to the underlying tissues with evidence of muscle loss.  
Range of motion was from 0 to 90 degrees.  There was no 
tenderness about the wound.  The ligaments appeared to be 
intact and McMurray's sign was negative.  The diagnoses 
included postoperative open reduction and screw fixation of a 
left knee fracture, symptomatic, healed left knee wound with 
loss of Muscle Group XV, decreased mobility of the left knee, 
decreased quadriceps strength to the left lower extremity, 
and traumatic arthritis of the left knee by x-ray 
examination.

During VA examination in April 1994 the veteran reported he 
was unable to ascend stairs normally because of limited 
flexion of his left knee and that in cold weather or after 
sitting for prolonged periods he experienced increased 
stiffness.  He reported he had been laid-off from his 
employment as a truck safety inspector in February 1994 when 
his plant moved.  He stated he had not been taking any 
medication for his knee disorder and subsequently requested 
the examiner note that he occasionally used a cane.  

The examiner noted the veteran's gait was normal but that he 
was a very heavy person and he took short steps with a 
shorter stride to the left lower extremity.  There was 
crepitus to passive flexion and extension of the knee, a 4 
inch surgical scar to the medial left knee, and an area of 
hypersensitivity to pinprick to the anteromedial aspect of 
the left knee.  There was no evidence of tenderness to 
palpation of the joint line or patella and no evidence of 
effusion or anterior, posterior, or lateral instability.  
McMurray's sign was negative.  Range of motion studies 
revealed flexion to 70 degrees as compared to 115 degrees to 
the right.  The diagnosis was residual, status post surgery 
to the left knee with marked decrease in knee flexion, 
symptomatic stiffness, and an area of hypersensitivity to the 
knee.  

VA outpatient treatment records dated in February 1996 show 
that the veteran reported he had been employed as a 
dispatcher until November 1995 when the company closed.  He 
stated he really had not been able to handle the job but that 
the employer had been a friend.  He also stated he had 
recently appealed a denial of entitlement to SSA disability 
benefits and claimed he could not walk more than 200 feet 
because of left knee and low back pain.  Reports dated in 
July and August 1996 show the veteran was treated for a small 
ulceration at the end of his left knee surgical scar.  There 
was also a small healing lesion to the mid-tibial area.  It 
was noted that there were stasis changes to the right and 
left lower extremities.  

In September 1996, the veteran requested entitlement to an 
increased rating for his service-connected left knee 
disability.  He reported he experienced constant pain and 
used a wheelchair because of this disorder.

At his November 1996 VA examination the veteran complained 
that since his release from active service he had experienced 
a gradual worsening of symptoms including decreased left knee 
motion, decreased left knee strength, inability to walk up 
stairs normally, problems walking down hill, and an inability 
to walk more than 100 feet on a flat surface.  He reported he 
experienced intermittent severe pain, estimated as 10 out of 
a 10 point scale, which was present 60 percent of the time.  
He stated the knee went out suddenly about once or twice a 
month and that it locked up approximately once per year.  He 
noted he had never worn a brace on the left knee, that he had 
not been seen by an orthopedic specialist since active 
service, and that he took no specific medication for his knee 
but used medication for a back disorder his private physician 
had given him.  

The examiner noted the veteran was morbidly obese and 
appeared to have some dyspnea on exertion after walking 20 
feet.  He arrived in the examination area by driving a 
motorized scooter.  It was noted that when asked to walk the 
veteran arose from his chair without difficulty.  He did not 
use a cane and walked at least 20 feet without discernible 
limp prior to complaining of left knee discomfort.  He only 
squatted one-third of the way and had apparent difficulty 
arising from that position.  He could stand on either leg but 
appeared to wobble.  The examiner noted that when the 
examination was completed the veteran had no difficulty 
bending over his straight knees to pick up his pants from the 
floor but that he requested his young son help him put his 
socks and shoes on after he returned to a sitting position.

Examination revealed no evidence of bony deformity to 
palpation, swelling, redness, or tenderness.  The veteran was 
not wearing a knee brace and appeared to walk normally for at 
least 20 feet without using a cane.  Range of motion studies 
revealed flexion to 120 degrees, right, and to 90 degrees, 
left.  Drawer and McMurray's signs were negative and there 
was no evidence of medial or lateral instability.  The 
examiner noted that when he turned to write some notes the 
veteran complained that part of the examination had caused 
anterior left knee pain but that he had observed no sign of 
tenderness while performing the procedure.  

Deep tendon reflexes were one to 2, right, and one on the 
left knee.  Sensation to pinprick was decreased in the area 
of the left knee scar.  There was a healed, indented 8 cm 
scar on the medial aspect of the left knee.  The scar was not 
tender to palpation and there was no keloid formation.  Left 
hip and ankle strength was 5/5 and left knee strength was 4/5 
but the examiner felt the value was inaccurate because the 
veteran had complained of severe pain upon that procedure and 
was apparently unable to give his maximum effort.  X-ray 
examination of the left knee revealed osteoarthritis with 
narrowing of the joint space medially and chondrocalcinosis.

In January 1997, the RO, inter alia, denied entitlement to a 
rating in excess of 30 percent for service-connected 
residuals of left femoral fracture with scars, Muscle Group 
XV loss, and traumatic arthritis.  

Private medical records dated in February 1997 noted the 
veteran reported he had been employed in the trucking 
industry most of his life and that prior to November 1995 he 
had worked as a dispatcher until the business owner died.  He 
stated the new owner had refused to hire him and he had been 
unemployed since that time.  Neurological examination 
revealed diffuse proximal and distal weakness of 4/5 in the 
arms and legs.  Sensory function was grossly intact and 
reflexes were trace/4 throughout with toes down-going.  His 
gait was extremely slow and he was dyspneic getting on and 
off the examination table.  There were 2+ pitting edema and 
severe skin color changes to the lower extremities, ankles, 
and feet consistent with chronic edema.  There were scars 
from the prior episodes of cellulitis and a long, well-healed 
surgical scar to the left knee.  Range of motion studies of 
the left knee revealed an approximately 20 percent reduction 
in flexion and extension.  The left knee was lax to standard 
bedside orthopedic testing.  

The diagnoses included status-post left femur fracture with 
present left knee instability, as well as, moderately severe 
sleep apnea, moderately severe chronic obstructive pulmonary 
disease, morbid obesity, multiple abdominal surgeries for 
ventral hernias, history of hypertension with lower extremity 
edema, chronic low back pain, and left ear sensory neural 
hearing loss.  It was the examiner's opinion that the veteran 
was permanently and totally disabled as a result of a severe 
impairment from multiple medical problems and was not capable 
of gainful employment.  

A May 1997 private medical report noted limited left knee 
flexion to approximately 80 degrees with a large healed wound 
to the medial aspect with significant loss of soft tissue.  
There was valgus instability to the knee.  It was noted there 
was pain accentuated in the remaining degrees of flexion and 
that x-rays revealed moderately severe osteoarthritis.  

At a personal hearing in July 1997 the veteran's accredited 
representative requested the veteran's service-connected 
disability be re-adjudicated with consideration of applicable 
laws concerning entitlement to a separate rating for muscle 
loss or limitation of motion due to arthritis.  The veteran 
testified that he had been issued a VA brace the previous 
week because his left knee occasionally went out and that he 
had been provided a motorized cart because of his knee.  He 
claimed he was able to walk approximately 100 feet but could 
not ascend or descend hills or stairs.  He reported he was 
unemployed and that he had been unable to pass a Department 
of Transportation examination to retain employment as a truck 
driver because of his knee.  He reported he experienced 
intermittent sharp pain and stiffness in the knee and that he 
took pain relieving medication for his back and knee 
disorders.  He noted he had not been awarded entitlement to 
SSA disability benefits.

VA examination in July 1997 noted the veteran used a cane and 
motorized cart.  The examiner also noted there was valgus 
instability and range of motion from 0 to 70 degrees with 
patellofemoral crepitation.  

In June 1998, the Board remanded the case to the RO with 
instructions including for the RO to readjudicate the 
veteran's increased rating claim considering applicable laws 
concerning entitlement to separate ratings.

In April 1999, the RO, in essence, requested the veteran 
submit employment records in support of his claim for 
entitlement to an extraschedular rating.

During VA examination in May 1999 the veteran reported he 
used a motorized cart at all times but that he had a cane and 
was able to walk short distances.  He attributed his 
difficulty walking any distance to his breathing problems, 
easy fatigability, and lack of endurance.  He reported he 
experienced no specific periods of flare-ups of joint disease 
and stated he could walk over flat surfaces without his brace 
for 50 to 100 feet.  He complained of episodes of the knee 
tending to buckle and give way and stated he was aware of 
stiffness and loss of left knee mobility.  He reported left 
knee aching after sitting for long periods of time with the 
knee flexed and occasional left knee pain at night which 
never kept him awake.  

The examiner noted there was evidence of slight pain with 
movement in the examining room.  There was normal alignment 
of the knees but the veteran was morbidly obese with large 
accumulations of fat about the medial aspects of the knees.  
The veteran walked with a stiff-legged gait on the left.  
Squatting was not attempted because of obesity.  Range of 
motion studies were from 0 to 80 degrees as measured with a 
goniometer to the left and from 0 to 113 degrees to the 
right.  There was pain on flexion of the left knee.  It was 
noted there was no joint crepitus but that crepitus may have 
been masked by marked obesity.  There was a horizontal, 
depressed, adherent 16 cm by 1.5 cm scar to the anterior 
aspect of the left knee.  

The examiner noted there was no specific tenderness about the 
knee but that the veteran stated he did not like to have the 
scar touched.  Circumference measurements of the thigh were 
75 cm, right, and 74 cm, left, of the knee were 59 cm, right, 
and 60.5, left, and of the calf were 56 cm, right, and 54 cm, 
left.  There was no evidence of joint effusion or varus or 
valgus laxity.  The veteran complained of mild pain medially 
about the knee and to the area about the medially depressed 
portion of the scar.  Anterior and posterior drawer signs 
could not be elicited, possibly due to the veteran's obesity.  
Left quadriceps strength was 2/5 and hamstring strength was 
4/5.  It was the examiner's impression that there would be no 
changes in range of motion with any period of increased left 
knee pain.  The diagnosis was post-traumatic left knee 
osteoarthritis.  The examiner noted the veteran's scar was 
disfiguring and slightly sensitive proximally and that loss 
of motion was due to his post-traumatic osteoarthritis.

In a May 1999 statement the veteran provided a list of his 
past employers and his job title during each period of 
employment.  He also noted that his service-connected injury 
had prevented his return to his pre-service employment as a 
drywall installer and had prohibited his post-service 
continued employment as a truck driver and as a 
transportation industry manager.  

In correspondence dated in March 2000 the RO requested the 
veteran submit evidence in support of his claim demonstrating 
he was unable to work because of his service-connected 
disability or evidence of frequent periods of hospitalization 
because of the disorder.  

VA examination in March 2001 noted the veteran reported he 
used pain medication approximately twice a day 3 to 4 times 
per week because of increased symptoms related to no known 
specific activity.  He reported, however, that weather 
changes caused some transient increased pain.  He stated that 
he was aware of pain most of the day, that he experienced 
pain and stiffness after being off his feet, and that he had 
occasional swelling.  He denied any history of locking and 
stated there was no specific giving way but that his knee 
felt more unstable than 2 years earlier.  He reported he was 
occasionally awakened at night because of pain.  

The examiner noted the veteran's activity level was markedly 
limited and that he used a motorized wheelchair.  His overall 
health appeared good but his movements were quite labored 
because of his morbid obesity.  He exhibited no specific 
evidence of pain during the course of examination and when 
standing without a brace or support there was normal 
alignment of the knees.  His gait was somewhat stiff-legged 
on the left with a waddling gait due to morbid obesity.  
Range of motion studies measured with a goniometer revealed 
left knee extension to 0 degrees and flexion to 105 degrees.  
Right knee motion was from 0 to 110 degrees.  There was no 
evidence of left knee joint crepitus.  There was a 
horizontal, depressed, nontender, adherent 16 cm by 1.5 cm 
scar to the anterior aspect of the left knee.

Circumference measurements of the thigh were 82 cm, right, 
and 83 cm, left, of the knee were 58 cm, right, and 60, left, 
and of the calf were 58 cm, bilaterally.  There was no 
evidence of joint effusion, specific tenderness, or varus or 
valgus laxity.  Anterior and posterior drawer signs could not 
be done easily because of the veteran's obesity but were not 
abnormal.  Lachman's test was negative.  Left quadriceps and 
hamstring strength was 4/5, bilaterally.  The diagnosis was 
post-traumatic left knee osteoarthritis.  

In an April 2002 rating decision the RO, inter alia, denied 
entitlement to a rating in excess of 30 percent for service-
connected residuals of left femoral fracture with scars and 
Muscle Group XV loss and granted entitlement to a separate 10 
percent disability rating for traumatic arthritis of the left 
knee.  The veteran was notified of this decision by 
correspondence dated April 19, 2002.

Legal Criteria.  Disability evaluations are determined by the 
application of the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2001).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).

A disorder unlisted in the rating schedule may be evaluated 
under a listing for a closely related disease or injury in 
which not only the functions affected but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2001).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury and the pyramiding of ratings for the same 
disability under various diagnoses is prohibited.  38 C.F.R. 
§ 4.14 (2001).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2001).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2001).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Rating Schedule provides a compensable rating for 
impairment of the knee when there is evidence of slight 
(10 percent), moderate (20 percent), or severe (30 percent) 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71, Diagnostic Code 5257 (2001).  

VA regulations provide that an open comminuted fracture with 
muscle or tendon damage shall be rated as a severe injury of 
the muscle group involved, unless the evidence for certain 
locations establishes the muscle damage is minimal, and that 
for ratings purposes the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  See 38 C.F.R. 
§ 4.56(a), (c) (2001).

The Rating Schedule provides ratings for injuries to Muscle 
Group XV when there is evidence of slight (0 percent), 
moderate (10 percent), moderately severe (20 percent) or 
severe (30 percent) muscle injury.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5315 (2001).  

A severe muscle disability is defined as an injury manifested 
by a through and through or deep penetrating wound due to 
high-velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and scarring.  
Objective findings of the disorder include ragged, depressed, 
and adherent scars indicating wide damage to muscle groups in 
missile track; palpation which demonstrates loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area; muscles which swell and harden abnormally in 
contraction; tests of strength, endurance, or coordinated 
movements which when compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function; 
x-ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; or induration or atrophy of an entire muscle 
following simple piercing by a projectile.  See 38 C.F.R. 
§ 4.56(d).

The Rating Schedule provides a compensable rating for 
superficial scars when there is evidence of tenderness and 
pain on objective demonstration (10 percent) or limitation of 
function of the part affected.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805 (2001).  Compensable ratings may 
also be assigned for disfiguring scars to the head, face, or 
neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2001).

The Court has held that separate ratings may be allowed if 
the symptomatology for manifested disorders is not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261-262 (1994). 

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b) (2001).

Analysis.  In this case, the record reflects the RO has rated 
the veteran's service-connected residuals of a left knee 
femoral fracture with scars and Muscle Group XV loss at the 
maximum 30 percent schedular rating under the criteria for 
knee impairment, diagnostic code 5257.  In the April 2002 
supplemental statement of the case the RO, inter alia, 
considered but declined to establish a rating or separate 
rating under the criteria for injuries to Muscle Group XV, 
diagnostic code 5315.  

The Board finds, however, based upon a comprehensive review 
of the evidence of record, that the veteran's service-
connected residuals of a left knee femoral fracture with 
scars and Muscle Group XV loss is more appropriately rated 
under the criteria for injuries to Muscle Group XV, 
diagnostic code 5315.  As the RO has previously considered 
these criteria in association with the veteran's claim, the 
Board finds he is not prejudiced by this determination.  See 
Bernard, 4 Vet. App. 384. 

The Board notes that during the pendency of this appeal VA 
issued new regulations for evaluating disabilities due to 
muscle injuries. See 62 Fed. Reg. 30235-30240 (June 3, 1997).  
These changes became effective July 3, 1997.  See 38 C.F.R. 
§§ 4.47-4.56, 4.69 and 4.72 (2001).  After reviewing the 
regulations in effect at the time of the veteran's claim and 
the changes effective July 3, 1997, the Board finds that the 
July 3, 1997, amendments did not substantively change the 
criteria pertinent to the veteran's disability but rather 
reorganized existing criteria and added current medical 
terminology and unambiguous criteria.  The current version of 
38 C.F.R. § 4.56 is basically the same as the old version and 
the current provisions of 38 C.F.R. § 4.56(a) and (b) were 
formerly contained in 38 C.F.R. § 4.72, which has been 
rescinded.  

As noted above, VA regulations provide that an open 
comminuted fracture with muscle or tendon damage shall be 
rated as a severe injury of the muscle group involved, unless 
the evidence for certain locations establishes the muscle 
damage is minimal.  See 38 C.F.R. § 4.56(a).  The facts in 
this case demonstrate the veteran sustained an open 
comminuted fracture during active service with extensive 
debridement and a subsequent loss to Muscle Group XV.  The 
medical evidence of record also demonstrates objective 
findings associated with this injury including depressed and 
adherent scarring.  While the veteran's muscle injury to 
Muscle Group XV was severe, such is contemplated by the 
current 30 percent rating. In fact, the 30 percent schedular 
disability rating is the maximum evaluation allowed under 
38 C.F.R. § 4.73, Diagnostic Code 5315.  As noted in the 
introduction to this decision, the veteran is also in receipt 
of a separate 10 percent rating for traumatic arthritis of 
the left knee. 

The Board also finds the persuasive medical evidence of 
record does not demonstrate the veteran's service-connected 
residuals of a fracture of the femoral medial condyle in the 
left knee region with scars and Muscle Group XV loss are 
presently manifested by superficial painful or tender 
scarring, scarring which limits function, or other knee 
impairment such as recurrent subluxation or lateral 
instability.  Although the record includes medical evidence 
indicative of left knee instability and nonspecific reports 
of mild pain the medially depressed portion of his left knee 
scar, the overwhelming weight of the evidence of record, to 
include the most recent VA examination found no objective 
evidence of knee instability or scar tenderness.  Therefore, 
the Board must conclude that a separate disability rating for 
superficial scars or other knee impairment is not warranted.  
But see 38 C.F.R. §§ 4.71a, Diagnostic Code 5257, and 
38 C.F.R. § 4.118, Code 7804; Esteban, 6 Vet. App. 259.

In addition, the Board finds there is no persuasive evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  In fact, medical evidence 
indicates the veteran is unemployable as a result of a 
combination of multiple disorders, most of which are not 
service related, and medical records show the veteran 
attributed his most recent employment terminations to 
business closures.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under the above-cited regulation, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher or separate rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of a fracture of the femoral medial condyle with scars and 
Muscle Group XV involvement is denied.


REMAND

Where a claimant files a notice of disagreement and the RO 
has not issued a statement of the case (SOC), the issue must 
be Remanded to the RO for an SOC. Manlincon v. West, 12 Vet. 
App. 238 (1999).  In this case, the veteran submitted a 
timely notice of disagreement with the April 2002 rating 
decision, which assigned a separate 10 percent rating for the 
veteran's service-connected traumatic arthritis of the left 
knee.  Accordingly, the issue of entitlement to the 
assignment of a rating in excess of 10 percent must be 
REMANDED so that the RO can issue a statement of the case on 
the underlying claim. 

As to the remaining issue in appellate status, service 
connection for hearing loss of the left ear, the Board notes 
that the veteran reported that he received treatment for 
hearing loss at a VA medical facility, possibly the Jefferson 
Barracks VAMC, in 1968 or 1969.  He has also reported that he 
had submitted a claim for entitlement to SSA disability 
benefits.  The present record indicates the RO has not 
attempted to obtain these records.  Therefore, additional 
development is required prior to appellate review.  See 
Stegall, 11 Vet. App. 268.
Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should issue a statement of 
the case as to the issue of entitlement 
to the assignment of a rating in excess 
of 10 percent for traumatic arthritis of 
the left knee.  The veteran should be 
apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  The RO should 
allow the veteran and his service 
representative the requisite period of 
time for a response.  

2.  The RO must attempt to obtain any 
records of treatment the veteran received 
at the Jefferson Barracks VAMC for hearing 
loss in 1968 or 1969. 

3.  The RO should also obtain from the 
SSA the records pertinent to the 
veteran's disability claim as well as the 
medical records relied upon for that 
determination. 

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  

If any benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



